Citation Nr: 0700025	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.

(The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for diabetes mellitus type II, as a result of 
exposure to herbicides, entitlement to service connection for 
hypertension secondary to diabetes mellitus type II, and 
entitlement to service connection for nasopharyngeal cancer 
(claimed as laryngeal cancer) as a result of exposure to 
herbicides, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO's March 2003 decision reopened 
and denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and reopened and denied 
his claim for service connection for diabetes mellitus type 
I.  The RO decision in September 2003 denied service 
connection for hypertension secondary to diabetes mellitus 
type I and denied service connection for nasopharyngeal 
cancer (claimed as laryngeal cancer) as a result of exposure 
to herbicides.  

Even though the RO's March 2003 decision reopened and denied 
the veteran's claims for entitlement to service connection 
for post-traumatic stress disorder (PTSD) and for entitlement 
to service connection for diabetes mellitus type I, the 
September 2003 RO decision unexplainably denied reopening 
these claims based on failure to present new and material 
evidence.   Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

In light of the fact that the veteran's original claim for 
service connection for diabetes mellitus stated that he was 
seeking service connection for type II diabetes mellitus, not 
type I diabetes mellitus, and in light of the fact that the 
veteran's claim filed in June 2002 indicated that he wished 
to reopen his claim for service connection for type II 
diabetes mellitus, the Board has recharacterized the issues 
on appeal to more accurately reflect the conditions for which 
the veteran is seeking service connection.   

In September 2006, a Board hearing was held before the 
undersigned Veterans Law Judge in St. Petersburg, Florida.  
The transcript of the hearing has been associated with the 
veteran's claims file.

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for diabetes mellitus type II, as a result of 
exposure to herbicides; entitlement to service connection for 
hypertension secondary to diabetes mellitus type II; and 
entitlement to service connection for nasopharyngeal cancer 
(claimed as laryngeal cancer) as a result of exposure to 
herbicides are currently affected by a recent stay imposed by 
the Secretary of Veterans Affairs.  The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 
2006), that reversed a decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  In light of the fact that the 
veteran's claims are based on or inextricably intertwined 
with herbicide exposure in Vietnam in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal, the 
Board will not address these issues at this time. 

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In September 2001, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran was 
notified of that decision in a letter dated September 13, 
2001, and did not appeal.

2.  Some of the evidence received since September 2001, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the PTSD claim, or raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Reopening the veteran's claim 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the September 2001 denial of his claim for service connection 
for PTSD.  

A notice of disagreement (NOD) must express dissatisfaction 
or disagreement with a denial of a claim and a desire to 
contest the result.  38 C.F.R. § 20.201.  Although any 
communication from the claimant will be liberally construed, 
it still must be expressed in terms that can reasonably be 
construed as disagreement with a denial and desire for 
appellate review.  Id.  After the September 2001 denial the 
RO received documents from the veteran in connection with a 
claim for a total disability rating based on individual 
unemployability (TDIU), none of which expressed any 
disagreement with the denial of service connection for PTSD.  
In June 2002, the RO received the veteran's claim for service 
connection for PTSD; he stated that he wanted to "reopen" 
this claim.  Since he did not express disagreement with the 
prior denial, even though this document was received within 
the appellate period, it was clearly intended by the veteran 
to be a claim to reopen and not a NOD.  Therefore, the 
September 2001 decision is final.  

As noted above, in June 2002, the RO received the veteran's 
claim for service connection for PTSD.  Since the claim had 
been previously denied, the claim is properly characterized 
as a claim to reopen.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The March 2003 RO decision reopened the veteran's service 
connection claim and then denied it on the merits.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the September 2001 RO 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the testimony of the veteran at 
the September 2006 Board hearing provided new and verifiable 
stressor information that was not previously of record that 
if verified could substantiate his claim for service 
connection for PTSD.  Prior to the September 2006 Board 
hearing, the veteran had not provided the RO with verifiable 
stressor information.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to September 2001 is new and material and serves 
to reopen the claim for service connection for PTSD.  The 
Board can, at this point, now remand the claim, as the RO 
also reopened the claim and considered it on the merits in 
the March 2003 RO decision and in the September 2006 
supplemental statement of the case (SSOC).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is 
granted.


REMAND

In this matter, VA medical records on file document that the 
veteran has been diagnosed with PTSD.  At this time, there is 
no evidence in the file showing the veteran participated in 
combat, such as a combat-related military occupational 
specialty (MOS) or award.   

The veteran asserts that he has PTSD as a result of traumatic 
experiences in service, including combat and non combat 
experiences in Vietnam.  These reportedly included taking 
small arms fire from the enemy during Operation Sea Float 
while sailing up the Bong River in June 1969 on the USS 
Colonial while manning his post on the well deck.  The 
veteran also reported that when he went ashore during 
Operation Sea Float in June 1969 he witnessed several Marines 
get killed.  Specifically, the veteran reported seeing: "a 
child riding a bicycle and apparently something was detonated 
and Marines were killed."  Lastly, the veteran reported 
taking small arms fire during Operation Keystone Eagle.  
During Operation Keystone Eagle, the USS Colonial transported 
U.S. troops from the Republic of Vietnam to Okinawa.  The 
veteran's representative reported: "...artillery and other 
units would depart South Vietnam for Okinawa on 1 July 1969 
and a third on the 1st of September and finally all remaining 
divisions by 30 September."  The veteran reported taking 
enemy small arms fire while the Marines were coming on board 
during those periods.  Therefore, attempts should be made to 
verify these stressor events.    

The Board notes that the other stressor events provided by 
the veteran can not be verified because the veteran has not 
provided a time frame for these incidents, so no further 
action can be taken at this time.  It is the veteran's 
responsibility to provide a 60-day time period for the 
alleged stressors, and until and unless he does so, there is 
nothing further VA can do to research those purported 
stressors.   

In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The VA outpatient medical treatment note dated July 2000 
indicated that the veteran had applied for disability 
benefits from the Social Security Administration (SSA).  
Although these records may not provide any additional 
information concerning his stressors, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, 
attempts should be made to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.
 
2.  The RO should obtain the veteran's VA 
medical records from the Brevard OPC from 
October 2003 to June 2005 and February 
2006 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which  might 
corroborate the veteran's alleged in-
service stressors: (a) taking small arms 
fire from the enemy during Operation Sea 
Float while sailing up the Bong River in 
June 1969 on the USS Colonial while 
manning his post on the well deck; (b) 
witnessing a child detonate a bomb while 
riding a bicycle which killed several 
Marines when the veteran went ashore 
during Operation Sea Float in June 1969; 
and (c) taking small arms fire while on 
board the USS Colonial during Operation 
Keystone Eagle which transported troops 
from the Republic of Vietnam to Okinawa 
(the USS Colonial picked up troops on 
July 1, 1969, September 1, 1969, and 
September 30, 1969).  



4.  After obtaining the above evidence, 
to the extent available, if, and only if, 
it is determined that the veteran 
participated in combat, or that verified 
stressors exist, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination in order to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished. 

If PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  If 
another disability is diagnosed, the 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  See 
service medical records concerning 
complaints, treatment, and 
hospitalization.  The claims folder must 
be made available to the examiner for 
review.  The report of examination should 
include the complete rationale for all 
opinions expressed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


